Citation Nr: 0015347	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  92-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
right inguinal hernia, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for submucous 
resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to January 1954. 

By a March 1954 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), service connection, with a 
noncompensable disability rating, was granted for a scar 
resulting from a right hernioplasty.  Over the years, the 
veteran's residuals of hernia surgery, or his recurrent 
hernia, has been variously characterized and variously rated 
from noncompensable to 100 percent disabling (during periods 
of convalescence following surgery for recurrent hernia).  
Since February 1983, the disorder has been characterized as 
right inguinal hernia, post operative, and it has been rated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7338. 

In November 1990, the RO granted service connection with a 
noncompensable rating for submucous resection of the nose.  
No higher rating has ever been assigned for his condition.   

The current appeal comes before the Board from rating 
decisions of the Milwaukee, Wisconsin RO which, in pertinent 
part, denied increased ratings for the service-connected 
postoperative right inguinal hernia and submucous resection 
disorders. 

In October 1997, the Board remanded this case to the RO for 
additional evidentiary development.  Specifically, the Board 
asked the RO to take efforts to obtain  pertinent treatment 
records from VA medical facilities, and to provide the 
veteran with the opportunity to have the service-connected 
postoperative right inguinal hernia and submucous resection 
evaluated by VA examiners. 

Since the October 1997 remand, additional VA medical records 
were added to the claims file and the veteran has appeared 
for VA examinations of his postoperative right inguinal 
hernia and submucous resection.  A Supplemental Statement of 
the Case (SSOC) was last issued in March 1999.


REMAND

As noted above, the Board remanded this case to the RO in 
October 1997 for additional development and subsequent 
adjudication of the veteran's claims.  Following the 
requested development, RO adjudication of the veteran's 
claims for increased ratings for postoperative right inguinal 
hernia and submucous resection, and the issuance of a March 
1999 supplemental statement of the case (SSOC), the RO 
notified the veteran in August 1999 that his appeal was being 
returned to the Board for disposition.

On review of the file, the Board now finds that additional VA 
medical records were added to the claims file subsequent to 
the most recent SSOC in March 1999.  Where the RO has not 
provided an SSOC after the receipt of new evidence in a 
pending appeal, the Board is compelled to remand in order to 
ensure due process to the veteran.  See 38 C.F.R. 
§§ 19.31,19.37, 20.1304(c) (1999); Thurber v. Brown, 5 Vet. 
App. 119, 126 (1993). 

These records included ENT progress notes dated through June 
1999, which reported on post-nasal drip, draining, and other 
symptoms associated with the veteran's service-connected 
submucous resection.  Additionally, these records also 
included consultation sheets, dated through February 1999, 
which addressed groin pain and ongoing symptomatology related 
to the veteran's service-connected postoperative right 
inguinal hernia.  While the Board finds that the new medical 
records submitted since the March 1999 SSOC do not 
conclusively indicate that higher ratings are in order, they 
do, nonetheless, constitute new, pertinent evidence that must 
be considered at the RO prior to appellate review by the 
Board.  

The RO has not considered this evidence and no waiver of such 
initial RO consideration was included with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (1999).  Under the 
circumstances, the Board finds that a remand for additional 
action prior to final appellate consideration is now 
required, even though it will, regrettably, further delay a 
decision in this matter.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the appeal is REMANDED to 
the RO for the following action:

1.  The RO should review the additional 
evidence received since the issuance of 
the last SSOC in March 1999.  After 
accomplishing any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
for entitlement to  increased ratings for 
postoperative right inguinal hernia and 
submucous resection on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the veteran's claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
have been met.  It is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified; 
however, he may furnish additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




